Title: Extract of a Letter from James Wilkinson, 31 October 1806
From: Wilkinson, James
To: 


                        
                            Sir,
                            
                                ca. Oct. 1806—Mch. 1807
                            
                        
                        Burr had a contract with ______ of Pittsburgh, or a company with which he was concerned, for 20,000 barrels
                            of flour, and 6,000 barrels of pork, deliverable here, or at Natchez. It was to follow Burr, and I understand he made a handsome advance on the contract. Since the expositions ______ has sent orders to Natchez
                            to have these provisions taken care of, and not to deliver them before payment. 
                        
                            J. Wilkinson. 
                        
                    
                     True extract,
                  
                  
                            N. Pinkney, Captain.
                            
                        
               